This appeal is by W. E. Riley, one of the defendants in the trial court, from an interlocutory order of the trial court overruling his plea of privilege to be sued in Lamb county, the county of his residence. Suit was on a paving assessment against appellant's property in the town of Littlefield, Lamb county, Tex., and for foreclosure of a mechanic's lien executed thereon by appellant, payable in Travis county, Tex. The same issues are presented in this appeal that were presented in Smith v. Dozier Construction Company, 66 S.W.2d 744, decided by this court on November 23, 1933; and in Stehlick v. Dozier Construction Company,68 S.W.2d 284, this day decided; and were decided adversely to appellant's contention herein. A further discussion of them here would be but a repetition, and for the reasons stated in the above cited cases, the judgment of the trial court is affirmed.
Affirmed.